Citation Nr: 1447871	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  09-23 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a foot disorder.

2.  Entitlement to service connection for sexual dysfunction.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a sleep disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1994 to July 1996, and from July 2003 to June 2004.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisianna.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

In January 2011, the Veteran testified before a Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 
In March 2011, the Board granted service connection for posttraumatic stress disorder (PTSD) and remanded the issues of service connection for a foot disorder, sexual dysfunction, bilateral hearing loss, and a sleep disorder to request additional treatment records pertaining to alleged treatment for foot problems during service; to obtain additional information from the Veteran regarding any private treatment received for the claimed sleep disorder since service;  to obtain additional information from the Veteran regarding any VA treatment received for the claimed disorders since 2004 and from June 2009 to the present; and to provide the Veteran with appropriate VA examinations with medical opinions for each of the claimed disorders.  Thereafter, the remanded issues were to be readjudicated by the Agency of Original Jurisdiction (AOJ).   
In October 2012 (i.e., during the course of remand), the Board notified the Veteran that the VLJ who conducted the January 2011 Board hearing had retired and was no longer at the Board.  After being advised of the hearing options, the Veteran requested to be provided with another videoconference Board hearing.  In November 2012, the Board remanded the issues on appeal in order to satisfy the hearing request.  
In August 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 

The case now returns to the Board after satisfactory completion of the ordered development above with respect to the issue of service connection for a sleep disorder; therefore, there has been compliance with the Board's prior remand directives with respect to that issue.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The remaining claims are being remanded for reasons explained below. 

The issues of: (1) entitlement to service connection for a foot disorder; 
(2) entitlement to service connection for sexual dysfunction; and (3) entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Insomnia is a symptom of service-connected PTSD and is already contemplated in the 50 percent schedular rating from October 13, 2006 to January 11, 2013, and the 70 percent schedular rating thereafter, for PTSD.


CONCLUSION OF LAW

As the Veteran does not have a sleep disorder, apart from insomnia as a symptom of service-connected PTSD, the criteria for service connection for a sleep disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 4.14 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the October 2006 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's service treatment records (STRs) are incomplete in this case.  The Board is aware that when service records are unavailable through no fault of a veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As explained below, the Board concludes that the heightened duty to assist has been met.

The record shows that the AOJ attempted to obtain the Veteran's complete service treatment records but was unsuccessful.  In October 2012, a Formal Finding on the Unavailability of complete STRs from July 2003 to June 2004 was made, which detailed the efforts to obtain the STRs.  Collectively, by way of the August 2012 letter and an October 2012 telephone call, the RO informed the Veteran of the unavailability of STRs, explained the efforts made to obtain the records, described further action VA would take regarding the claim, and notified the Veteran that he was ultimately responsible for providing the evidence.  38 C.F.R. 3.159(e). 

The record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The available service treatment records are included in the record, including the June 2004 service Post-Deployment Health Assessment, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.  

The Veteran underwent VA medical examinations in May 2009 and April 2011.  The VA examiners considered an accurate medical history based on interview and examination of the Veteran and review of the record, the Veteran's current complaints and treatment, and the findings shown on examination.  In consideration thereof, the Board finds that the VA examiners had adequate facts and data regarding the history and current severity of the claimed sleep disorder when rendering the medical opinion.  There has neither been allegation nor indication of a material change of condition since the April 2011 VA examination, and the Veteran has not alleged that he has been diagnosed with a sleep disorder apart from the symptom of insomnia associated with service-connected PTSD.  For these reasons, the Board finds that the VA medical examinations and medical opinions are adequate, and no further medical examination or medical opinion is needed.   

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the August 2014 Board hearing, the VLJ identified service connection for a sleep disorder as one of the issues on appeal, and explained to the Veteran that the schedular rating for PTSD already compensates for the symptom of sleep impairment due to PTSD.  The VLJ further explained that, in order to get service connection for a sleep disorder, there needed to be evidence of a separately diagnosed sleep disorder unrelated to PTSD.  Through the representative, the Veteran demonstrated an understanding of the evidence needed to establish service connection for a sleep disorder.  For these reasons, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were satisfied.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.  


Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is not currently diagnosed with a sleep disorder separate and distinct from the chronic sleep impairment, including insomnia, which is a part of, and a symptom of the current PTSD.  Because there is no diagnosed "chronic disease" under 38 C.F.R. § 3.309(a) in this case, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of in-service occurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions or hardships of such service, notwithstanding the fact that there is no official record of such occurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2014).

Competent evidence of a current disability and of a link between the current disability and service is still required despite the evidentiary effect of 38 U.S.C.A. 
§ 1154(b).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  The statute "does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected, but only "considerably lighten[s] the burden of a veteran who seeks benefits for an allegedly service-connected disease or injury and who alleges that the disease or injury was incurred in, or aggravated by, combat service."  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

In this case, the Veteran has recently alleged combat service.  See, e.g., January 2011 Board hearing transcript, pages 5 to 6, 18 (testifying that he was exposed to daily rockets and mortar attacks on the compound where he was stationed in Afghanistan, performed duties as an infantryman and actually engaged the enemy, and was in fear of his life on a daily basis).  The assertion, however, is in contradiction to other, more credible and more contemporaneous evidence of record, including the statements made by the Veteran contemporaneous to service.  See DD Form 214 and service personnel records (showing a military occupational specialty of heavy construction equipment operator without any military citations denoting combat service); June 2004 service Post-Deployment Health Assessment (checking "No" when asked if he had been engaged in direct combat where he discharged a weapon and checking "No" when asked if, during the deployment, he felt that he was in great danger of being killed).  Because the DD Form 214, service personnel records, and the statements made contemporaneous to service, particularly those made immediately after returning from deployment to Afghanistan, are likely to record accurately the Veteran's combat experience (or lack thereof) while serving in Afghanistan, such evidence is credible and outweighs the more recent assertion of combat service, which was first made after having filed a VA claim for compensation benefits; therefore, the presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) is not applicable in this case.

Service Connection Analysis for a Sleep Disorder

The Veteran contends that he has a current sleep disorder due to service in Afghanistan or, in the alternative, secondary to service-connected PTSD.  He specifically asserts that he has had difficulty falling asleep, interrupted sleep, and nightmares since service separation.  

The Veteran's service-connected PTSD is rated at 50 percent from October 13, 2006 to January 11, 2013, and rated at 70 percent thereafter, under the criteria found at 38 C.F.R § 4.130, DC 9411.  See May 2012 and November 2013 rating decisions.  In determining that a 50 percent rating was warranted from October 13, 2006 to January 11, 2013 and a 70 percent rating was warranted from January 11, 2013 for PTSD, the RO specifically considered the Veteran's symptom of chronic sleep impairment.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2014) (noting chronic sleep impairment among the psychiatric symptoms contemplated by the schedular criteria for the lesser, included 30 percent rating).  The Veteran's reported difficulty falling and staying asleep, to include as due to nightmares, is closely analogous to insomnia, and has been referred to as insomnia by VA mental health professionals.  See Dorland's Illustrated Medical Dictionary 937 (30th ed. 2003) (defining insomnia as inability to sleep and abnormal wakefulness); see also April 2011 VA medical examination report addendum (opining that the Veteran's symptom of insomnia was a component of the PTSD diagnosis and was related to service).  

Because insomnia is encompassed by the broader symptom of chronic sleep impairment and is already contemplated in the current staged schedular rating for PTSD, and because there is no other diagnosed disability based on the symptom of insomnia, service-connected compensation benefits for the same symptom (i.e., insomnia) is precluded.  see also 38 C.F.R. § 4.14.  The evidence does not show that the Veteran suffers from any disability apart from the now service-connected PTSD to which the symptom of insomnia may be attributed, and the Veteran does not contend otherwise.  See Board hearing transcript, pages 25-26 (testifying that, from time to time, his wife and children told him that he snored but he had not been told 

that he had stopped breathing in his sleep or evaluated for sleep apnea).  For these reasons, the Board finds that the preponderance of the evidence is against service connection for a sleep disorder; therefore, the appeal must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a sleep disorder is denied.


REMAND

Service Connection for a Foot Disorder

The issue of service connection for a foot disorder is remanded for a supplemental VA medical opinion.  After the October 2012 VA medical opinion was provided in connection with the appeal, additional service treatment records were obtained, which include a June 2004 service Post-Deployment Health Assessment showing that the Veteran checked "Yes During" when asked if he had skin diseases or rashes during the deployment to Afghanistan from July 2003 to June 2004.  Also, the October 2012 VA medical reviewer did not discuss the October 2006 VA care management noting the Veteran's report that he had had tinea pedis for three years or the contentions that an insect bite during service and walking daily on limestone while performing military duties as a heavy equipment construction operator caused a current foot disorder.  For these reasons, a remand for a supplemental VA medical opinion is needed.   

Service Connection for Sexual Dysfunction

The issue of service connection for sexual dysfunction is remanded for a supplemental VA medical opinion.  In the April 2011 VA genitourinary examination report, the VA medical examiner diagnosed loss of libido and identified erectile dysfunction as a problem associated with the diagnosis; however, the VA medical examiner later wrote that the Veteran did not have erectile dysfunction but mainly had loss of sexual desire that stemmed from the psychological condition.  Because of the conflicting statements regarding whether the Veteran has current erectile dysfunction contained in the April 2011 VA medical examination report, a remand for a supplemental VA medical opinion clarifying whether the Veteran has erectile dysfunction is needed.  

Service Connection for Bilateral Hearing Loss

The issue of service connection for bilateral hearing loss is remanded for a new VA audiology examination.  At the August 2014 Board hearing, the Veteran asserted that the bilateral hearing loss had worsened since the April 2011 VA audiology examination and, approximately in June 2012, he barely passed the hearing test performed to get his driver's license renewed.  Because there may have been a material change in condition of the claimed bilateral hearing loss since the last VA medical examination, and the service connection appeal has been denied, in part, because the bilateral hearing impairment does not meet the VA regulatory criteria for a bilateral hearing loss "disability," a remand for another VA audiology examination to determine whether the Veteran's bilateral hearing loss now meets the regulatory criteria for a bilateral hearing loss "disability" is needed.  See 38 C.F.R. § 3.385 (2014). 

Accordingly, the issues of: (1) entitlement to service connection for a foot disorder; (2) entitlement to service connection for sexual dysfunction; and (3) entitlement to service connection for bilateral hearing loss are REMANDED for the following actions:

1.  Obtain a supplemental VA medical opinion from an appropriate medical professional regarding the likely etiology of the Veteran's claimed foot disorder, without further medical examination of the Veteran unless needed to provide the medical opinion.  All relevant documents must be made available to and reviewed in rendering the opinion. 

Based on review of the appropriate records, for each foot diagnosis, the reviewer should offer the following opinion with supporting rationale: 

Is it at least as likely as not (i.e., probability 50 percent of more) that the current foot disorder had its onset during, or was caused by or etiologically related to, service? When rendering the medical opinion, the reviewer should address the following: (1) June 2004 service Post-Deployment Health Assessment showing that the Veteran checked "Yes During" when asked if he had skin diseases or rashes during the deployment to Afghanistan from July 2003 to June 2004; (2) the October 2006 VA care management noting the Veteran's report that he had had tinea pedis for three years; and (3) the Veteran's contentions that an insect bite during service and walking daily on limestone while performing military duties as a heavy equipment construction operator caused a current foot disorder.  For the purposes of providing the medical opinion, assume that the Veteran was bitten by an insect during service in 2003 before deploying to Afghanistan and was required to walk on limestone frequently in order to perform his duties as a heavy equipment construction operator during service in Afghanistan.  

2.  Obtain a supplemental VA medical opinion from the April 2011 VA medical examiner (or an appropriate substitute if the examiner is unavailable) regarding the nature and likely etiology of the Veteran's claimed sexual dysfunction, without further medical examination of the Veteran unless needed to provide the medical opinion.  All relevant documents must be made available to and reviewed in rendering the opinion. 

Based on review of the appropriate records, the examiner should offer the following opinions with supporting rationale: 

(a)  Is it at least as likely as not (i.e., probability 50 percent of more) that the Veteran has current erectile dysfunction caused by or etiologically related to service?  

(b)  Is it as likely as not (i.e., to a probability of 50 percent or greater) that any current erectile dysfunction was caused by service-connected PTSD?  

(c)  Is it as likely as not (i.e., to a probability of 50 percent or greater) that any current erectile dysfunction permanently worsened beyond the natural progression by service-connected PTSD? 

When rendering the medical opinion, the examiner should clarify whether the Veteran has erectile dysfunction and explain why the Veteran does, or does not, have the condition and the evidence relied upon to reach the conclusion.

3.  Schedule the Veteran for a VA audiology examination to help ascertain the current severity of the claimed bilateral hearing loss.  The relevant documents from the record should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  The examiner should confirm review of the record in the examination report.  

An interview of the Veteran regarding his medical history, a physical examination, and all tests and studies required to respond to the following questions should be performed.  

Based on review of the appropriate records, the examiner should offer an opinion with supporting rationale: 

Is it as likely as not (i.e., to a probability of 50 percent or greater) that any bilateral hearing loss was caused by, or etiologically related to, service, to include any acoustic trauma sustained therein?  When rendering the opinion, the examiner should assume that the Veteran was frequently exposed to the loud noise of heavy construction equipment during service.

4.  Thereafter, the remanded issues should be readjudicated.  If any benefits sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


